     Case 4:19-cv-00035-RM-LAB Document 97 Filed 03/31/20 Page 1 of 2




 1
 2
 3
 4
 5
 6
 7
                       IN THE UNITED STATES DISTRICT COURT
 8                            FOR THE DISTRICT OF ARIZONA
 9
     Russell B. Toomey,                         Case No. CV 19-0035-TUC-RM (LAB)
10
                 Plaintiff,                         ORDER GRANTING STIPULATION
11                                                  FOR EXTENSION OF TIME TO
     v.                                             RESPOND TO PLAINTIFF’S
12                                                  MOTION FOR CLASS
     State of Arizona; Arizona Board of Regents, CERTIFICATION
13   d/b/a University of Arizona, a governmental
     body of the State of Arizona; Ron
14   Shoopman, In his official capacity as Chair
     of the Arizona Board of Regents; Larry
15   Penley, in his official capacity as member of
     the Arizona Board of Regents; Ram
16   Krishna, in his official capacity as Secretary
     of the Arizona Board of Regents; Bill
17   Ridenour, in his official capacity as
     treasurer of the Arizona Board of Regents;
18   Lyndel Manson, in her official capacity as
     member of the Arizona Board of Regents;
19   Karrin Taylor Robson, in her official
     capacity as member of the Arizona Board of
20   Regents; Jay Heiler, in his official capacity
     as member of the Arizona Board of Regents;
21   Fred Duval, in his official capacity as
     member of the Arizona Board of Regents;
22   Andy Tobin, in his official capacity as
     Director of the Arizona Department of
23   Administration; Paul Shannon, in his
     official capacity as Acting Assistant
24   Director of the Benefits Services Division of
     the Arizona Department of Administration,
25
                 Defendants.
26
27
28                                        -1-
     Case 4:19-cv-00035-RM-LAB Document 97 Filed 03/31/20 Page 2 of 2




 1         In accordance with the Stipulation for Extension of Time to respond to Plaintiff’s
 2   Motion for Class Certification, and good cause appearing,
 3         IT IS HEREBY ORDERED that the stipulation is granted.                  (Doc. 96)
 4   Defendants State of Arizona, Andy Tobin, and Paul Shannon shall have until April 20,
 5   2020 to respond to Plaintiff’s Superseding Motion for Class Certification.
 6                Dated this 31st day of March, 2020.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                               -2-
28
